Citation Nr: 0620695	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  04-34 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey




THE ISSUES

1.  Entitlement to service connection for a claimed chronic 
fatigue, to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for a digestive 
condition, to include as due to an undiagnosed illness.  




REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs




ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1980 to July 1983 
and from December 1990 to June 1991 in support of Operation 
Desert Shield/Storm.  He served in Southwest Asia from 
January 9, 1991 to May 9, 1991.  The veteran also had 
additional service as a member of the Reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision issued 
by the RO.  

The issue of service connection for claimed chronic fatigue 
syndrome is addressed in the REMAND portion of this document 
and is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested digestive 
complaints or findings in connection with his period of 
active service in the Southwest Asia theater of operations or 
until several years thereafter.  

2.  The currently demonstrated gastroesophageal reflux 
disorder (GERD) is not shown to be due to any event or 
incident during either of the veteran's period of active 
service.  



CONCLUSION OF LAW

The veteran's digestive disability manifested by GERD is not 
due to disease or injury that was incurred in or aggravated 
by service; nor may it be presumed to be due to an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 
5107, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.317 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorder.  There is no 
indication of additional medical treatment records which the 
RO has not obtained.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in an October 2001 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  
The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

Here, the noted VCAA letter was issued prior to the appealed 
August 2002 rating decision.  Moreover, as indicated above, 
the RO has taken all necessary steps to both notify the 
veteran of the evidence needed to substantiate his claim and 
assist him in developing relevant evidence.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (March 
3, 2006), regarding the need for notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

However, the absence of such notification is not prejudicial 
in this case, involving only service connection claims.  With 
service connection cases, no disability rating or effective 
date is assigned when service connection is denied.  

Also, in cases where service connection is granted, it is the 
responsibility of the agency of original jurisdiction (here, 
the RO) to address any notice defect with respect to the 
rating and effective date elements when effectuating the 
award.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  38 C.F.R. § 3.317(a)(1)(i).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured for the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  

A chronic disability resulting from an undiagnosed illness 
referred to in this section shall be rated using evaluation 
criteria from the VA's Schedule for Rating Disabilities for a 
disease or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  A disability 
referred to in this section shall be considered service-
connected for the purposes of all laws in the United States.  
38 C.F.R. § 3.317(a)(2-5).  

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastro intestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  
38 C.F.R. § 3.317(b).  

In this case, the veteran's service medical records are 
negative for any digestive complaints or symptoms in 
connection with his period of active service when he deployed 
to Southwest Asia from January to May 1991.  

Following this period of active service, the veteran was 
first noted to have a gastrointestinal condition in October 
1996, and subsequent VA treatment records reflect that the 
veteran reported having this condition since his service in 
the Persian Gulf.  The veteran was evaluated as having 
chronic esophagitis secondary to hiatal hernia surgery.  

During a November 2001 VA examination, the veteran complained 
of having chronic heartburn, acid regurgitation and 
postprandial epigastric discomfort.  He was noted to have a 
history of iron deficiency due to blood loss from the upper 
gastrointestinal (GI) ulceration suffered several years 
earlier.  

The veteran was noted to have had the 
esophagogastroduodenoscopy (EGD) procedure several times.  He 
had been diagnosed as GERD with Barrett's esophagus.  

Upon examination, most of the veteran's bodily functions were 
reported to be normal.  The veteran was noted to have an 
elevated total iron binding capacity (TIBC).  The veteran was 
diagnosed with chronic GERD with Barrett's esophagus with 
recurrent iron deficiency anemia due to upper GI bleeding.  

In this case, the veteran's digestive condition has been 
attributed to a known clinical diagnosis of GERD with 
Barrett's esophagus.  As such, the provisions of 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317 concerning undiagnosed illnesses 
cannot be favorably applied in this case.  

The Board is aware that the November 2001 VA examination does 
not include an etiology opinion.  However, such an opinion is 
"necessary" under 38 U.S.C.A. § 5103A(d) only when: (1) 
there is competent evidence that the veteran has a current 
disability (or persistent or recurrent symptoms of a 
disability), (2) there is evidence establishing that the 
veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period, (3) there is an indication the current 
disability or symptoms may be associated with service, and 
(4) there is not sufficient medical evidence to make a 
decision.  See 38 U.S.C.A. § 5103A(c)(4).  

In this case, there is no competent evidence linking the 
veteran's diagnosed digestive condition to that period of 
active service.  Absent medical evidence supporting the 
veteran's assertion of having had related digestive symptoms 
continuously since service, there is no reasonable 
possibility that a VA examination would result in findings 
favorable to the veteran.  Accordingly, the Board finds that 
an etiology opinion is not "necessary."  See generally 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The Board notes the September 1982 service medical record 
which reported the veteran's history of nausea and vomiting.  
However, these symptoms were attributable to a viral syndrome 
and not a digestive condition.  The Board further notes an 
April 1991 service medical record where the veteran 
specifically denies nausea or vomiting.

Further, periodic examinations during the veteran's period of 
reserve service are negative for complaints or symptoms of a 
digestive condition.  During the May 1993 examination, the 
veteran was noted to be in excellent health and there was no 
report of any digestive condition.  

Currently, the only evidence of record supporting the 
veteran's claim are his own lay statements.  The veteran, 
however, has not been shown to possess the requisite medical 
training or credentials needed to render a diagnosis or a 
competent opinion as to medical causation.  

Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996). 

Overall, the preponderance of the evidence is against the 
claim of service connection for the claimed digestive 
condition, and this claim must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

Service connection for a digestive condition, to include as 
due to an undiagnosed illness is denied.  



REMAND

In this present case, there remains a lack of clarity as to 
the nature and etiology of the veteran's claimed fatigue.  
While the veteran was not found to have the diagnosis of 
chronic fatigue syndrome in November 2001, he did note 
periods of decreased energy levels in his September 2002 
Notice of Disagreement (NOD) and August 2004 lay statement.  

In these lay submissions, the veteran recalled being ordered 
to take cipro and pyridostigmine bromide, nerve agent pre-
treatment, tablets daily upon his arrival in Saudi Arabia.  
He stated that, within two days, his energy level began to 
decrease and he experienced periods of nausea with occasional 
vomiting.  

The veteran described an energy level that declined to the 
point of needing a nap within two hours of waking.  After the 
nap, he was able to perform his duties for up to three hours 
before tiring and needing another nap.  

The veteran reported seeking medical attention for this 
condition.  The medical personnel advised him to discontinue 
taking the nerve agent tablets.  After the veteran stopped 
taking the nerve agent tablets, the nausea and vomiting 
subsided, but he still felt tired and worn out.  

However, he was able to function without taking a nap.  Upon 
returning to the United States, the veteran continued to 
experience fluctuations in his energy level.  

The question of whether he has fatigue symptoms that are 
chronic in nature but cannot be attributed to a known 
clinical diagnosis has not been adequately addressed.  

The Board notes that the provisions of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317 are specific as to circumstances under 
which service connection may be granted on an "undiagnosed 
illness" basis.  

Presently, however, the evidence with regard to the veteran's 
claimed fatigue is not adequate to render a determination 
under the aforementioned law and regulation.  

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

1.  The veteran should be afforded a VA 
examination to determine the nature and 
likely etiology of his claimed chronic 
fatigue.  The examiner should first note 
whether there is a corresponding known 
clinical diagnosis.  If so, the examiner 
should provide an opinion as to whether 
it is as least as likely as not (e.g., a 
50 percent or greater probability) that 
such diagnosis is etiologically related 
to service.  If not, the examiner should 
provide an opinion as to whether the 
symptoms in question are chronic in 
nature, even though not attributable to a 
known clinical diagnosis.  If chronic 
symptoms are not shown, the examiner 
should so state.  All opinions and 
conclusion expressed by the examiner must 
be supported by a complete rationale in a 
typewritten report.  

2.  Then, the veteran's claim of service 
connection for chronic fatigue syndrome, 
to include as due to an undiagnosed 
illness, should be readjudicated.  If the 
determination of this claim remains 
unfavorable, the veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case and a 
reasonable opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of 
appellate disposition.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


